UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.00-13803 Viggle Inc. (Exact name of Registrant as specified in its charter) Delaware 33-0637631 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 902 Broadway, 11th Floor, New York, NY10010 (Address of Principal Executive Offices and Zip Code) Registrant's Telephone Number, Including Area Code: (212)231-0092 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No þ As ofNovember 20, 2012, there were 76,470,041 shares of the registrant's common stock outstanding. TABLE OF CONTENTS PARTI.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and June 30, 2012 4 Consolidated Statements of Operations for the Three Months Ended September 30, 2012 and 2011 (Unaudited) 5 Consolidated Statements of Stockholders' Equity (Deficit)of September 30, 2012 (Unaudited) and Fiscal Year Ended June 30, 2012 6 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2012 and 2011 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PARTII.OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1.A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 4. Mine Safety Disclosures 40 Item 6. Exhibits 41 Introductory Note The filing of Viggle's Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 has been delayed due to the effects of the aftermath of Hurricane Sandy. As a result of the storm, the company experienced a loss of electricity and telephone service for one week at its headquarters in New York City and a number of its employees, auditors and others living in affected areas who have been historically responsible for the preparation and review of the company's SEC filings and related financial statements and disclosures were displaced. The Securities and Exchange Commission recently announced relief measures that extend the filing deadline of any entity that cannot timely file due to Hurricane Sandy and its aftermath to November 21, 2012. The company has elected to make use of this extension. 2 PARTI CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS In addition to historical information, this Annual Report on Form10-Q (this “Quarterly Report”) contains forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are those that predict or describe future events or trends and that do not relate solely to historical matters. You can generally identify forward-looking statements as statements containing the words “believe,” “expect,” “will,” “anticipate,” “intend,” “estimate,” “project,” “assume” or other similar expressions, although not all forward-looking statements contain these identifying words. All statements in this Annual Report regarding our future strategy, future operations, projected financial position, estimated future revenue, projected costs, future prospects, and results that might be obtained by pursuing management’s current plans and objectives are forward-looking statements. You should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control. Important risks that might cause our actual results to differ materially from the results contemplated by the forward-looking statements are contained in “Item1A. Risk Factors” and “Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” of this Annual Report and in our subsequent filings with the Securities and Exchange Commission (“SEC”). Our forward-looking statements are based on the information currently available to us and speak only as of the date on which this Annual Report was filed with the SEC. We expressly disclaim any obligation to issue any updates or revisions to our forward-looking statements, even if subsequent events cause our expectations to change regarding the matters discussed in those statements. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such difference might be significant and materially adverse to our stockholders. 3 ITEM1. FINANCIAL STATEMENTS Viggle Inc. CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share data) September 30, June 30, (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Other receivables Total current assets Restricted cash Capitalized software costs, net Property & equipment, net Intellectual property, net Goodwill Other assets 40 40 Total assets $ $ Liabilities and stockholder's equity Current liabilities: Accounts payable and accrued expenses $ Reward points payable Common stock warrant liability Guarantee liability Deferred revenue Current portion of loan payable Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.001 par value, authorized 1,000,000 shares, no shares issued and outstanding — — Common stock, $0.001 par value: authorized 300,000,000 shares, issued and outstanding76,470,041 shares as of September 30, 2012 andJune 30, 2012 76 76 Additional paid-in-capital Due from executive officer ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements 4 Viggle Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands, except share and per share data) (Unaudited) Three Months Ended September 30, 2012 Three Months Ended September 30, 2011 Revenues $ $ — Cost of watchpoints and engagement points ) — Selling, general and administrative expense ) ) Operating loss ) ) Other income (expense): Other income, net — Interest income (expense), net ) 40 Total other income (expense) 40 Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to consolidated financial statements 5 Viggle Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) (amounts in thousands) Common Stock Additional Paid-In Capital Due from Executive Officer Accumulated Deficit Total BalanceJune 30, 2011 67 ) ) Net loss — — — ) (96,511 ) Private placements of common stock and warrants for cash 9 — — Compensation charge for fair value of common stock and warrants issued in connection with private placement — — — Interest income on notes receivable from shareholders — (5
